Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a first office action, non-final rejection on the merits.  Claims 1, 7, and 13 as amended, are currently pending and have been considered below. Claims 2-6, 8-12, and 14-19, as previously presented, remain pending and have been considered below.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 09/21/2021 has been considered. The IDS submitted is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Response to Amendment
 This action is in response to the applicant’s arguments and amendments filed January 31st, 2022. Applicant’s arguments and amendments have been considered with the results that follow:
Claims 1-19 remain pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshio et al. (US 2014/0037147; hereinafter Yoshio) in view of Trajkovic et al. (US 2002/0168084; hereinafter Trajkovic) and in further view of Byrne et al. (USP 10,318,910; hereinafter Byrne) and yet in further view of Matsumoto et al. (US 2015/0278588; hereinafter Matsumto).
Regarding Claim 1:
	Yoshio discloses a surveillance system comprising: at least one memory storing instructions; and 5at least one processor coupled to the at least one memory, the at least one processor being configured to execute the instructions (Yoshio, Para. [0069], Yoshio teaches a processor with programs stored on a memory) to: acquire a first image and a second image generated by capturing a first region on a current route which people are passing through, the second image generated by capturing a second region on the current route (Yoshio, Figure 4, Para. [0045], [0063], Yoshio teaches a person is tracked along regions in a time sequence based on the input images).	
Byrne, in the same field of crowd surveillance, discloses calculate a first risk index value which indicates a likelihood that congestion of people occurs in a third region located between the first region and the second region, based on a temporal change of observed values with regard to people in the first image and the second image, the third region being different from both of the first region and the second region on the current route (Byrne, Column 11, lines 23-38, Fig. 3, Byrne discloses a breach of a threshold (first risk index value) is calculated based on historic and real-time key performance indicators for each location and captured image data. The examiner is interpreting the first, second, and third regions to be any intersections as shown in Fig. 3, with the third region located between the first and second regions. Byrne further discloses any monitored location may be analyzed in this way as chosen by the operator, see Column 10 Line 64-Column 9 lines 23, and the key performance indicator (which the breach threshold is at least based on) is at least based on traffic flow (i.e. crowd movement over time), see Column 12 Lines 12-47); and 
wherein the observed values are at least one of density of people and a speed of the people (Byrne, Column 9, Lines 29-51, Byrne discloses the key performance indicator is based on at least crowd density).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Yoshio to include projecting breaches of the threshold, based on KPI (i.e. congestion, densities) of monitored regions (i.e. intersections with cameras) as disclosed by Byrne in order to perform predefined standard operating 
	Trajkovic, in the same field of endeavor of image processing, discloses output…notification indicating that a route which people are guided to should be switched from the current route to a bypass route which is determined for the current route, when the first risk index value is equal to or larger than a first threshold value (Trajkovic, Para. [0033-0035], Trajkovic teaches a system, using information about the traffic speed and density (congestion) to calculate an alternate route for the user; and a map for illustrating the traffic flow and occupant density and travel times for various destinations based upon this traffic information).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Yoshio and Kobold to include capturing image data for multiple regions and notifying people of a bypass route based as taught by Trajkovic in order to inform the user of a route to avoid crowds (Trajkovic, Para. [0027]).
Matsumoto, in the same field of endeavor of image processing, discloses to a terminal of a person who conducts surveillance of an area including the current route (Matsumoto, Para. [0054], Matsumoto discloses a PC (terminal) monitored by a security guard in real time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus as disclosed by Trajkovic to include a transmitting traffic information to a security guard monitoring a terminal as disclosed by Matsumoto in order to monitor the situation of the area with pedestrian traffic, including counting the amount of people in said area (Matsumoto, Para. [0055-0057]).
Regarding Claim 2:
The combination of Yoshio, Byrne, Trajkovic, and Matsumoto discloses the surveillance system according to claim 1.
wherein the at least one processor is further configured to calculate the first risk index value by using speeds of the people in the first image and the second image (Yoshio, Figure 4, Para. [0063-0065], Yoshio teaches the number of persons and speeds are tracked from the input images, and a congestion degree is determined from the input image).
Regarding Claim 3:
The combination of Yoshio, Byrne, Trajkovic, and Matsumoto discloses the surveillance system according to claim 2.
Yoshio further discloses calculate an average value of a speed of a person in the first region and a speed of a person in the second region (Yoshio, Figure 4, Para. [0063-0065], Yoshio teaches the number of persons and speeds are tracked from the input images); and 
determine the calculated average value to be the first risk index value (Yoshio, Para. [0063], Yoshio discloses a frequency degree (risk index value) is determined from the attributes (speed) of the persons).  
Regarding Claim 4:
The combination of Yoshio, Byrne, Trajkovic, and Matsumoto discloses the surveillance system according to claim 1.
Yoshio further discloses calculate a density of people in the third region (Yoshio, Figure 4, Para. [0063], Yoshio teaches a person is tracked from the input images, and a congestion degree is determined from the input image) based on: 
a number of people who have flowed into the first region (Yoshio, Para. [0068], Fig. 7, Yoshio discloses the number of people are counted as they enter a region); 33 
a number of people who have flowed out from the one region (Yoshio, Para. [0068], Fig. 7, Yoshio discloses the number of people are counted as they leave a region); 
a number of people who have flowed into the first region (Yoshio, Para. [0068], Fig. 7, Yoshio discloses the number of people are counted as they enter a region); and 
a number of people who have flowed into the second region (Yoshio, Para. [0068], Fig. 7, Yoshio discloses the number of people are counted as they enter a region); and 
a number of people who have flowed out the second region (Yoshio, Para. [0068], Fig. 7, Yoshio discloses the number of people are counted as they leave a region); and 5determine the calculated density to be the first risk index value (Yoshio, Figure 4, Para. [0063], Yoshio teaches a person is tracked from the input images, and a congestion degree is determined from the input image).   
Regarding Claim 7:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 8:
The claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Regarding Claim 9:
The claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise.
Regarding Claim 10:
The claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise.
Regarding Claim 13:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 14:

Regarding Claim 15:
The claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise.
Regarding Claim 16:
The claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise.
Claims 5-6, 11-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshio in view of Trajkovic and in further view of Byrne and yet in further view of Matsumoto, and in further view of Kobold (USP 9,208,386; hereinafter Kobold).
Regarding Claim 5:
The combination of Yoshio, Byrne, Trajkovic, and Matsumoto discloses the surveillance system according to claim 1.
Kobold, in the same field of endeavor of image processing, discloses adjust the calculated first risk index value based on an attribute of persons located in the third region (Kobold, Column 5, Lines 24-50, Kobold teaches the threshold values are based on the speed, flow of the people, and characteristics of the crowd (i.e. a risk index value would be adjusted for each region)), and use the adjusted risk index value (Kobold, Column 5, Lines 50-62, Kobold teaches a plurality of threshold values may be set to be used with the video surveillance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Yoshio to include an adjusted risk index value based on person attributes as taught by Kobold in order to select a particular feed of the 
Regarding Claim 6:
The claim recites analogous limitations to claim 1 above, with the inclusion of a second risk index value (Kobold, Column 2, Lines 58-67, Kobold teaches a plurality of values for a plurality of locations) of a fourth region which is associated with the bypass route (Trajkovic, Figures 5 and 6, Trajkovic teaches the congested regions may be adjacent to each other or along the traveling route) and the second risk index value is equal to or smaller than a second threshold value (Trajkovic, Figures 6 and 7, Trajkovic teaches the second threshold value at element 355 would be lower than the first threshold values at elements 310, thus allowing the user to travel using the bypass route determined to travel through the region of element 355), and is therefore rejected on the same premise.
Regarding Claim 11:
The claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise.
Regarding Claim 12:
The claim recites analogous limitations to claim 6 above, and is therefore rejected on the same premise.
Regarding Claim 17:
The claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise.
Regarding Claim 18:
The claim recites analogous limitations to claim 6 above, and is therefore rejected on the same premise.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshio in view of Trajkovic and in further view of Byrne and yet in further view of Matsumoto, and in further view of Chao et al. (US 2013/0101159; hereinafter Chao).
Regarding Claim 19:
The combination of Yoshio, Byrne, Trajkovic, and Matsumoto discloses the surveillance system according to claim 1.
Chao discloses the first image is captured by a first camera, the second image is captured by a second camera, and the third region is out of view of both the first and second camera (Chao, Para. [0062-0064], Fig. 4C, Chao discloses monitoring only intersections with cameras, therefore the third region would be a region located between two intersection cameras, additionally two cameras monitoring two separate regions may be mounted at the same intersection facing different directions, see Para. [0061], and a third region out of view of both the first and cameras (i.e. region between the two cameras facing opposite directions) would be present)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Yoshio to include predicting or estimating at least traffic conditions (i.e. congestion, densities) between monitored regions (i.e. intersections with cameras) as disclosed by Chao in order to predict pedestrian traffic of a location at a future time based at least in part on the tracked pedestrian traffic, (Chao, Para. [0010]).
Response to Arguments
Applicant’s arguments with respect to claim 1, 7, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664